Citation Nr: 1612864	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  97-17 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

E.D. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to July 1959.  He died in May 1995.  The appellant is the Veteran's widow.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 
 
The issue of entitlement to service connection for the cause of the Veteran's death was denied by the Board in October 2002.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, the Court granted a motion for remand and vacated the Board's decision.  Following a March 2004 remand, the Board again denied the claim in January 2006.  The appellant again appealed, and in March 2008 the Court vacated the Board's decision.  In October 2008, October 2011, and October 2014, the Board remanded the case for further development, and the issue is now, once again, before the Board.
 
The Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue before the Board is whether the Veteran's non-Hodgkin's lymphoma was caused by exposure to ionizing radiation during his military service.

The Veteran in this case died from non-Hodgkin's lymphoma.  Post-service medical records show that the Veteran was not diagnosed with non-Hodgkin's lymphoma until 1994, approximately thirty five years after separation from service.  However, the appellant asserts that the Veteran's disability was caused by exposure to ionizing radiation while he was in the service.  In 1994 and 1995 statements, the Veteran alleged that in 1957, he was exposed three times to ionizing radiation from nuclear bomb testing while guarding aircraft, as part of his duties as an air policeman, approximately 20 miles away from the Nevada Test Site.  

In May 1995, the RO requested dosage information from the Defense Nuclear Agency (DNA) regarding the Veteran's claimed exposure to testing of the atomic bomb during military service.   

In June 1996, a response received from the DNA indicated that Air Force morning reports revealed that while assigned to Detachment 1, 3595th Air Base Group, the Veteran served at the Indian Springs Air Force Base from March 5, 1956 to April 8, 1957.  His duties during this period were apprentice woodworker, construction helper, air police helper, apprentice air policeman, and air policeman.  No atmospheric nuclear testing was conducted at the Nevada Test Site during the Veteran's service at Indian Springs Air Force Base.

The report also indicated that from April 9, to June 19, 1957, the Veteran was assigned to the 3595th Air Police Squadron at Nellis Air Force Base.  From June 20 until December 31, 1957, he was assigned to Headquarters, 3595th Air Base Group, and on January 1, 1958, he was re- assigned to the 3596th Air Police squadron (redesignated 4520th Air Police Squadron on June 23, 1958).  The Veteran remained with the 4520th Air Police Squadron until his discharge on July 31, 1959.  His duty at Nellis Air Force Base was air policeman.  

During his service at Nellis Air Force Base, two atmospheric nuclear test series were conducted at the Nevada Test Site- Operations PLUMBBOB and HARDTACK II.  Neither the Veteran's service personnel record nor the Air Force morning reports show temporary duty for the Veteran to the Nevada Test Site or any participation during these nuclear test series.  The morning reports only show routine administrative actions (ordinary leave, reassignments, promotions) for the Veteran during the time period in question.  Personnel at Nellis Air Force Base were not considered to be PLUMBBOB or HARDTACK participants.  The DNA report stated that, in summary, the available Air Force records did not document the Veteran's participation in US atmospheric nuclear testing.  Moreover, after careful search of available dosimetry data, no record of radiation exposure for the Veteran was found.

In March 2010, the Air Force Medical Support Agency reported, in response to a radiation dose request for the Veteran, that it had no internal or external exposure data for the Veteran.

In a July 2010 Memorandum, Dr. V. C, Director of Radiation and Physical Exposures, concluded that it is not likely that the Veteran's non-Hodgkin' s
lymphoma can be attributed to exposure to ionizing radiation while in military service.  She noted that there are no records of radiation exposure for the Veteran, as he was not monitored as a part of nuclear testing or any other assignments involving occupational radiation exposure.  However, to give him the greatest benefit of the doubt, she assigned a full annual occupational dose (5 rem) to him for each of the three years he was assigned at Nellis Air Force Base, resulting in a maximum total effective dose for the three years of 15 rem.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's non-Hodgkin's lymphoma, and Dr. V.C. concluded that the results of this program did not support a finding that the Veteran's non-Hodgkin's lymphoma was related to his alleged radiation exposure in service.

In September 2012, the AOJ received another memorandum from the Air Force Medical Support Agency which stated that due to the low exposure potential for an Air Policeman, dosimetry monitoring would not have been required, and it could provide no dose recommendation for the Veteran.  

In February 2014, a letter was received from the Defense Threat Reduction Agency which reiterated their June 1996 finding that the Veteran was not a participant in onsite nuclear testing.  The letter also stated that Nellis Air Force Base "unit morning reports containing a daily accounting of all personnel show no temporary duty for [the Veteran] to an off-site location for guard duty."

In February 2015, the Veteran's claims file was again forwarded to the Under Secretary for Health for the preparation of a radiation dose estimate based on the Veteran report of serving three times on open guard duty 20 miles away from the Nevada Test Site during Operations PLUMBBOB and HARDTACK II.  

In May 2015, Dr. P.C., the Director of the Post-9/11 Era Environmental Health Program (DHEP) concluded that it is less likely than not that the Veteran's non-Hodgkin's lymphoma was caused by exposure to ionizing radiation during his active military service.  

Dr. P.C. reiterated that there is no evidence that the Veteran participated in onsite nuclear testing.  He also concluded that the July 2010 opinion which estimated the Veteran's exposure at 5 rem per year was incorrect.  He explained that the Centers for Disease Control and Prevention commissioned a comprehensive study of radiation doses for representative persons in all counties of the contiguous United States produced as a result of nuclear weapons testing from 1951 to 1962.  Residents of Clark County, Nevada, where Nellis Air Force Bases is located and where the Veteran was stationed during Operations PLUMBBOB and HARDTACK II, had a total effective dose for all above ground nuclear tests at the Nevada Test Site of no more than 0.5 rem, a fraction of what was assigned before.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's non-Hodgkin's lymphoma and found that the probability of such was negligible.  

However, in March 2016, the appellant submitted a statement from Dr. B.K., a health physicist, who opined that the Veteran was exposed to a significantly greater radiation dose than estimated by VA, estimating radiation as a function of kiloton equivalents.  He also suggested that in estimating the Veteran's radiation exposure, both internal and external radiation exposure should be considered.  However, he did not provide an exact dose estimate for the Veteran or offer an opinion concerning the etiology of the Veteran's non-Hodgkin's lymphoma.  

As Dr. B.K. has challenged the accuracy of VA's dose estimates, the Board concludes that it would be helpful to obtain an independent medical opinion concerning the Veteran's probable radiation exposure and its relationship to his non-Hodgkin's lymphoma.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall attempt to get a radiation dose estimate by an independent expert, for the Veteran "based upon [his] actual circumstances, rather than simply reporting what a 'representative person' might have received" and to reconcile the varying dose estimates in the record.  See 38 C.F.R. § 3.311(a)(3).  

In getting this radiation dose estimate, the expert should review the circumstances of the Veteran's exposure and comment on the dose estimates in the file, to include specifically commenting on Dr. B.K.'s March 2016 letter.

2.  A new medical opinion should then be obtained, taking into account the new dose estimate, as to whether it is at least as likely as not that the Veteran's non-Hodgkin's lymphoma was caused by the Veteran's exposure to ionizing radiation in service?

3.  The case should then be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




